          Case 2:18-cv-01046-KJN Document 30 Filed 05/11/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       CHOR LOR,                                          No. 2:18-cv-1046-KJN
12                           Plaintiff,                     ORDER
13               v.
14       COMMISSIONER OF SOCIAL
         SECURITY,
15
                             Defendant.
16

17              In light of the Ninth Circuit Court of Appeals’ order filed on January 24, 2020 (ECF No.

18   25), and the formal mandate issued on May 6, 2020 (ECF No. 29), this case is REMANDED to

19   the Social Security Administration for further proceedings consistent with the Ninth Circuit’s

20   memorandum disposition.1

21              The Clerk of Court shall close this case in the district court.

22              IT IS SO ORDERED.

23   Dated: May 11, 2020

24

25
     lor.1046
26
     1
27    This action was referred to the undersigned pursuant to Local Rule 302(c)(15), and all parties
     consented to proceed before a United States Magistrate Judge for all purposes pursuant to 28
28   U.S.C. § 636(c). (ECF Nos. 8, 10.)
                                                      1
